Citation Nr: 1342253	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  12-08 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2012, the case was remanded to provide the Veteran with a statement of the case (SOC).  Review of the record indicates substantial compliance.  Since the SOC, additional evidence was added to the claims file when it was at the RO.  When additional evidence is received by the agency of original jurisdiction (AOJ) prior to the transfer of records to the Board, a supplemental statement of the case (SSOC) will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2013).  As the Board is granting the benefit sought on appeal in full, the Board concludes that a remand for the issuance of an SSOC is unnecessary as it would create undue delay in awarding the Veteran additional benefits.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) with major depressive disorder, evaluated as 50 percent disabling; radiation proctitis associated with prostate cancer residuals, evaluated as 60 percent disabling from February 10, 2012, to February 22, 2012, 100 percent from February 23, 2012, and 30 percent from May 1, 2012; prostate cancer residuals, evaluated as 100 percent disabling prior to November 1, 2010, 40 percent from November 1, 2010, and 20 percent from August 27, 2012; tinea pedis of both feet with stasis dermatitis and hemosiderotic discoloration, evaluated as 10 percent disabling; healed right os calcis fracture with decreased subtalar motion, evaluated as 10 percent disabling; residuals of laceration to left hand, evaluated as 10 percent disabling; hemorrhoids associated with prostate cancer residuals, evaluated as 10 percent disabling; residuals of shell fragment wound to left side of head, evaluated as zero percent or noncompensably disabling; and erectile dysfunction associated with prostate cancer residuals, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating is 100 percent prior to November 1, 2010; 80 percent from November 1, 2010; 90 percent from February 10, 2012; 100 percent from February 23, 2012; 90 percent from May 1, 2012; and 80 percent from August 27, 2012.

2.  The Veteran completed four years of high school with no additional education or training and was gainfully employed in manufacturing as a welder from 1981 to 2009. 

3.  The Veteran's service-connected disabilities preclude his substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an award of a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that he is unemployable due to his service-connected disabilities.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  

The Veteran filed his claim in August 2010.  At the time of his claim, service connection had been granted for PTSD with major depressive disorder, evaluated as 50 percent disabling; prostate cancer residuals, evaluated as 100 percent disabling prior to November 1, 2010; tinea pedis of both feet with stasis dermatitis and hemosiderotic discoloration, evaluated as 10 percent disabling; healed right os calcis fracture with decreased subtalar motion, evaluated as 10 percent disabling; residuals of laceration to left hand, evaluated as 10 percent disabling; and residuals of shell fragment wound to left side of head, evaluated as zero percent or noncompensably disabling.  

During the course of the appeal, his prostate cancer residuals warranted staged ratings of 40 percent from November 1, 2010, and 20 percent from August 27, 2012.  Service connection was also granted for radiation proctitis associated with prostate cancer residuals, evaluated as 60 percent disabling from February 10, 2012, to February 22, 2012, 100 percent from February 23, 2012, and 30 percent from May 1, 2012; hemorrhoids associated with prostate cancer residuals, evaluated as 10 percent disabling; and erectile dysfunction associated with prostate cancer residuals, evaluated as zero percent or noncompensably disabling.  The Veteran's combined service-connected disability rating is 100 percent prior to November 1, 2010; 80 percent from November 1, 2010; 90 percent from February 10, 2012; 100 percent from February 23, 2012; 90 percent from May 1, 2012; and 80 percent from August 27, 2012.

As such, the Veteran does meet the preliminary criteria for consideration for entitlement to TDIU on a schedular basis because, his combined rating is 80 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent.

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran's August 2010 VA Form 21-8940, "Veterans Application for Increased Compensation Based on Unemployability" shows that he completed four years of high school with no additional education or training and worked in manufacturing as a welder from 1981 to 2009.  Information received from his last employer in September 2010 confirms that the Veteran worked in welding which required standing and bending and that he stopped working as he could no longer perform tasks due to pain.  

VA examinations were obtained in December 2010.  Of particular importance, the general medical examiner opined that the Veteran was not capable of strenuous labor due to urinary incontinence/leakage and limited bathroom breaks.  Although he could physically do sedentary work, it would not be advisable as he would have to have availability of bathrooms and permission to leave his work area as needed, even hourly, and not be restricted to regular break times.  It would be an embarrassment to him if he had loss of urinary control, pose a hygienic problem, and create potential body fluid exposure to others if he had to share seating/sitting areas such as in break rooms, office chairs, etc.  The psychiatric examiner opined that if the Veteran's medical symptoms of pain and fatigue could be relieved, he could likely hold part-time employment in a supportive environment.
Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the December 2010 medical opinions, in addition to affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  

The Veteran last worked in 2009 as a welder; he has worked in manufacturing since 1981.  The medical opinions indicate that sedentary work is not advisable due to his service-connected prostate cancer residuals and that he could likely hold part-time employment, which is not substantially gainful employment.  No medical professional has provided any opinion that the Veteran would be able to maintain substantially gainful employment in light of the severity of his service-connected disabilities and employment and educational background.  Therefore, the evidence shows that the Veteran's service-connected disabilities preclude his substantially gainful employment.  

Accordingly, in considering the severity of the Veteran's service-connected disabilities, the December 2010 medical opinions, as well as his employment and education history, and in affording him the benefit-of-the-doubt, the Board finds that he is unemployable due to his service-connected disabilities.  The evidence is in favor of the grant of a TDIU.  Entitlement to a TDIU is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


